DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. 2011/0297682) in view of Glynn (U.S. 5,593,054).  Kwon teaches a plastic bottle 10 having an aperture (upper opening shown in figure 1), comprising a tubular shaped bottle neck finish at 11 comprising tamper evident ring 13 and a transport ring 15 positioned beneath the tamper evident ring; and a  tethered stopper 30 comprising a closure shell at 31, a tamper band at 33, and a curved strip at 34 (curved as modified below) having a thickness, the curved strip connecting the closure shell 31 to the tamper band 33  (figure 3), wherein the tamper band 33 of the stopper being secured under the tamper evident ring 13 (figure 2), and the transport ring 15 comprising a retaining feature b configured to receive and retain the stopper 30 when the closure shell is removed from the aperture (figure 3).
Kwon discloses the claimed invention except for the retaining feature receiving the strip of the stopper.  Glynn teaches that it is known to provide a closure with an elongated strip and a retaining feature which receives the strip of the stopper (see strip 71, curved portion of strip 73 and retaining feature 75).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bottle of Kwon with an elongated strip and the retaining feature receiving a projection on the strip of the stopper instead of on the shell, as taught by Glynn, in order to space the stopper from the opening when the stopper is in the open position so that the removed stopper does interfere with dispensing.

Regarding claim 2, the transport ring 15 further comprising a plurality of retaining features b positioned around the periphery of the transport ring {figure 1).

Regarding claim 3, the retaining feature b further comprises a hollow area formed into the peripheral edge of the transport ring 15 (figure 1).

Regarding claim 4, the hollow area is dimensioned relative to the strip thickness so that a part of the strip inserts into the hollow area (the strip thickness is the thickness of the protrusion when extends from the strip in the modified invention of Kwon).

Regarding claim 5, the retaining feature b further comprises a hollow area affixed onto the peripheral edge of the transport ring (figure 1).

Regarding claim 6, the hollow area is dimensioned relative to the strip thickness so that a part of the strip inserts into the hollow area (the strip thickness is the thickness of the protrusion when extends from the strip in the modified invention of Kwon).

Regarding claim 7, the bottle neck finish further comprising an outer thread ( at lead line 11 in figure 3) and the closure shell comprises a corresponding inner thread (figure 3).

Regarding claim 8, at least two of the retaining features b have a shape that is the same (all retaining elements b have the same shape).

Regarding claim 10, Kwon teaches a method for securing a stopper 30 comprising a closure shell at 31 and a tamper band at 33 to a transport ring 15 of plastic bottle 10 having a neck finish at 11 and an aperture (figure 1), the method comprising providing the bottle 10 that comprises a transport ring 15 having a retaining feature b, separating a portion of the closure shell from the tamper band (figure 3), wherein the closure shell remains connected to the tamper band by a curved strip 34 (strip 34 has a curved portion as modified below) having a thickness and the curved strip 34 is secured to the perimeter of the shell closure and the tamper band (figures 1 and 3), and positioning the closure shell within the retaining feature b of the transport ring 15 (figure 3), wherein the retaining feature b is so dimensioned to receive and retain a projection of the stopper when the closure shell is removed from the bottle neck finish (figure 3).
Kwon discloses the claimed invention except for the retaining feature receiving the strip of the stopper.  Glynn teaches that it is known to provide a closure with an elongated strip and a retaining feature which receives the strip of the stopper (see strip 71, curved portion of strip 73 and retaining feature 75).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bottle of Kwon with an elongated strip and the retaining feature receiving a projection on the strip of the stopper instead of on the shell, as taught by Glynn, in order to space the stopper from the opening when the stopper is in the open position so that the removed stopper does interfere with dispensing.

Regarding claim 11, the bottle neck finish  at 11 further comprises an outer thread (figure 1) and the closure shell comprises a corresponding inner thread (figure 3).

Regarding claim 12, the separating occurs by unscrewing the closure shell such that the outer thread and inner thread disengage (figure 3).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. Applicant argues that Kwon does not teach a curved strip.  It is the examiner’s position that the strip 34 of Kwon can be modified using the teachings of Glynn to teach a curved portion that is received by a retaining feature.  As modified by Glynn, Kwon the strip of Kwon is elongated to curve (as shown at lead line 71 in figure 1 of Glynn) and has a curved end portion (shown at 73 in figure 1 of Glynn).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736